     Case 2:19-cv-00236 Document 62 Filed 06/20/19 Page 1 of 2 PageID #: 757



                        UNITED STATES DISTRICT COURT

                    SOUTHERN DISTRICT OF WEST VIRGINIA

                                  CHARLESTON DIVISION




 DON BLANKENSHIP,                          Case No.: 2:19-cv-00236

                    Plaintiffs,            [Honorable John T. Copenhaver, Jr.]

              vs.                          State Civil Action No. 19-C-26

 HONORABLE ANDREW NAPOLITANO               [Honorable Miki J. Thompson]
 (RET.) et al.

                    Defendants.




      PLAINTIFF’S PROOF OF SERVICE OF FIRST AMENDED COMPLAINT TO
              NATIONAL REPUBLICAN SENATORIAL COMMITTEE




455079.1
Case 2:19-cv-00236 Document 62 Filed 06/20/19 Page 2 of 2 PageID #: 758
